Citation Nr: 1812881	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-41 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression (claimed as a nervous condition) and panic disorder (claimed as panic attacks).  

2.  Entitlement to an increased disability rating in excess of 60 percent for discogenic back disease.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from June 1951 to May 1953, from September 1954 to May 1966, and from March 1967 to June 1972.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran's October 2014 VA Form 9 substantive appeal requested a hearing before the Board at the local RO; however, the Veteran subsequently withdrew this request in November 2016.  Therefore, the Veteran's prior hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A June 2006 RO decision denied the claim of entitlement to service connection for a nervous condition and panic attacks.  The Veteran was notified of this determination in a June 2006 letter which included his appeal rights; however, the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the June 2006 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a nervous condition and panic attacks, and therefore, does not raise a reasonable possibility of substantiating the claim.  

3.  For the entire period on appeal, the Veteran's service-connected discogenic disease has been manifested by no worse than intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, without any unfavorable ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  The June 2006 RO decision that denied the Veteran's claim of entitlement to service connection for a nervous condition and panic attacks is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for depression (claimed as a nervous condition) and panic disorder (claimed as panic attacks) has not been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for an increased disability rating in excess of 60 percent for discogenic back disease have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  New and Material Evidence - Nervous Condition/Panic Attacks  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c) (2012).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a nervous condition and panic attacks was previously denied within a June 2006 RO decision.  The Veteran was notified of this determination in a June 2006 letter which included his appeal rights.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period; therefore, the June 2006 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017).  

Since the prior final June 2006 RO decision, evidence added to the record includes VA treatment records, private treatment records, and lay statements of the Veteran.  While such evidence is new, in that it was not of record at the time of the previous June 2006 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a nervous condition and panic attacks, namely that the Veteran's current depression (claimed as a nervous condition) and panic disorder (claimed as panic attacks) had its onset during active service or is otherwise etiologically related to active service.  38 C.F.R. § 3.156(a).  Given that the evidence submitted is not both new and material, reopening of the Veteran's claim of entitlement to service connection for a nervous condition and panic attacks is not warranted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

III.  Increased Disability Rating - Discogenic Back Disease  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal period from the Veteran's January 2013 claim, as well as whether any staged rating periods are warranted.  

The Veteran's service-connected discogenic back disease is rated as 60 percent disabling from February 22, 2001 under Diagnostic Code (DC) 5293, regarding intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a, DC 5293 (2002).  The Board notes that the diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003.  See 67 Fed. Reg. 54345-01 (Aug. 22, 2002); DC 5243 represents the current diagnostic code for rating intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243 (2017).  Because the relevant temporal period for the Veteran's increased rating claim is subsequent to the regulatory change, the Board finds that his discogenic back disease is most properly rated under the current DC 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  Id., Formula for Rating IVDS (2017).  

Thereunder, a maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

As the Veteran is already in receipt of the maximum scheduler disability rating pursuant to DC 5243 for the entire period on appeal, the Board has also considered the applicability of the General Rating Formula for Diseases and Injuries of the Spine.  Id., General Rating Formula for Diseases and Injuries of the Spine (2017).  Thereunder, a maximum schedular 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

Significantly, the evidence of record does not document that the Veteran's service-connected discogenic back disease has resulted in unfavorable ankylosis of the entire (thoracolumbar and cervical spine) for any period on appeal.  The Veteran has not alleged ankylosis, and treatment records during the appeal period document at least some remaining range of motion of the lumbosacral spine.  As such, an increased disability rating in excess of 60 percent for the Veteran's discogenic back disease is not warranted for any period on appeal.  Id.  

The Veteran is competent to report observable symptoms, such as ongoing back pain, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran asserts that his symptoms are more severe than his current disability rating, such statements lack probative value, as the Veteran lacks the medical expertise to opine regarding a complex musculoskeletal or neurologic condition.  See Jandreau, 492 F.3d at 1376-77.  Rather, the Board affords more probative value to the objective evidence of record discussed above, which does not document that the Veteran's discogenic back disease has resulted in unfavorable ankylosis of the entire (thoracolumbar and cervical spine) for any period on appeal.  

As the preponderance of evidence weighs against the Veteran's claims of entitlement to an increased disability rating in excess of 60 percent for discogenic back disease for the entire period on appeal, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for depression (claimed as a nervous condition) and panic disorder (claimed as panic attacks) has not been added to the record; therefore, the claim is denied.  

An increased disability rating in excess of 60 percent for discogenic back disease is denied for the entire period on appeal.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


